DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.Claims 1, 5-12 and 15-21 are pending.
Claims 2-4, 13 and 14 are canceled.

Response to Amendment
The amendments to the (specifications, claims) filed on December 15, 2021 have been entered. Claims 1, 5-12 and 15-21 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 4-7, 9, 14 and 15, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 5-12 and 15-21 are allowed. Independent claims 1, 12, 16, 20 and 21 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical a combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules in a transverse direction; each high speed contact module including an upper unit and a lower unit configured to be assembled with each other in a vertical direction; each of the upper unit and the lower unit including a front subunit and a rear subunit; each of the front subunit and the rear subunit including differential pair contacts; and a metallic grounding bar discrete from the grounding contacts mechanically and electrically connecting to the grounding contacts of each of the front and the rear subunits; wherein the high speed contact module is connected to cables while the side band contact module is connected to a printed circuit board on which a housing is seated; the cable comprises a pair of inner conductors, an inner insulative layer, and a common metallic shielding layer, the inner conductors of the cable are mechanically and electrically connected to the differential pair contacts, and the metallic shielding layer of the cable is mechanically and electrically connected to the grounding contacts, and the metallic grounding bar includes beams respectively contacting the corresponding grounding contacts and bulged sections each of which covers a corresponding cable, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an insulative housing with a front mating slot and a rear receiving cavity; a combo contact module assembly received within the receiving wherein all the grounding contacts of each of the front subunit and the rear subunit are unified together via a transverse bar unitarily linked to corresponding rear ends thereof, and the inner conductors are connected to the signal contact while the braiding layer is connected to the transverse bar: and each of the front subunit and the rear unit further includes a metallic grounding bar cooperating with the corresponding transverse bar to sandwich the corresponding cables therebetween in the vertical direction, and said grounding bar includes arms respectively contacting the corresponding grounding contacts, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an insulative housing with a front mating slot and a rear receiving cavity; a combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules in a transverse direction; each high speed contact module including an upper unit and a lower unit configured to be assembled with each other in a vertical direction perpendicular to the transverse direction; and each of the upper unit and the lower unit including a front subunit and a rear subunit; each of the front subunit and the rear subunit including a plurality of contacts with tails connecting to corresponding cables; and the side band contact module including a plurality of terminals having tails configured to connect to a printed circuit board; wherein a thickness direction of each terminal is the transverse direction while that of each contact is perpendicular to the transverse direction, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an insulative housing with a front mating slot and a rear receiving cavity; a combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules in a transverse direction; each high speed contact module including an upper unit and a lower unit configured to be assembled with each other in a vertical direction perpendicular to the transverse direction; each of the upper unit and the lower unit including a front subunit and a rear subunit; each of the front and the rear subunits including differential pair contacts alternately arranged with grounding contacts; and a respective metallic grounding bar discrete from the grounding contacts mechanically and electrically connecting to the grounding contacts of each of the front subunit and the rear subunit; wherein the high speed contact module is connected to cables while the side band contact module is connected to a printed circuit board on which the housing is seated; the cable comprises a pair of inner conductors, an inner insulative layer, and a common metallic shielding layer, the inner conductors are mechanically and electrically connected to the differential pair contacts, and the metallic shielding layer is mechanically and electrically connected to the grounding contacts; and each of the front subunit and the rear subunit includes an insulator with deformable posts, the metallic grounding bar includes holes through which the deformable posts extend for securing the grounding bar on the insulator, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an insulative housing with a front mating slot and a rear receiving cavity; a combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules in a transverse direction; each high speed contact module including an upper unit and a lower unit configured to be assembled with each other in a vertical direction perpendicular to the transverse direction; each of the upper and the lower units including a front and a rear subunit; each of the front and the rear subunit including differential pair contacts alternately arranged with grounding contacts in said transverse direction; and a respective metallic grounding bar discrete from the grounding contacts mechanically and electrically connecting to the grounding contacts of each of the front subunit and the the metallic grounding bar is directly soldered to the grounding contacts and the common metallic shielding layer; and the metallic grounding bar comprises level sections covering the exposed common metallic shielding layer and bulged sections contacting the corresponding grounding contacts, each of the bulged sections and the level sections has holes for solder, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831